—Order, Supreme Court, New York County (Kristin Booth Glen, J.), entered October 20, 1993, which denied defendant’s motion for, inter alia, renewal, unanimously affirmed, with costs.
The IAS Court properly denied defendant-appellant’s motion to renew inasmuch as defendant failed to offer a valid excuse for not submitting the affidavits containing the additional facts to the court on its initial motion, despite the opportunities afforded defendant-appellant to do so (Foley v Roche, 68 AD2d 558, 568).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli, JJ.